Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 02/17/2021 has been entered into this application. 
Information Disclosure Statement
The information disclosure statement filed on 02/17/2021 has been entered and considered by the examiner.
Response to Arguments
Applicant’s arguments/remarks, (see pages 8-12), filed on 02/17/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant argues that the closest prior art cited reference Hays et al. (2011/0164783 A1) fail to disclose, as recited in amended independent claims 1, and 22 method/device comprising method/device being configured to: determine, from the sensor image, a set of gas specific absorption lines; and determine, from the set of gas specific absorption lines, properties of the gas at a plurality of positions along the first axis. This argument is persuasive. Therefore, the rejections are withdrawn.


Allowable Subject Matter
Claims 1-24 are allowed. 
As to claims 1 and 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious determining, from the sensor image, a set of gas specific absorption lines; and determining, from the set of gas specific absorption lines, properties of the gas at a plurality of positions along the first axis, in combination with the rest of the limitations of the claim. Claims 2-21 and 23-24 are allowable by virtue of their dependency.  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method/system for detecting a property of a gas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886